Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing | NEW YORK | NY | 10022-6069 WWW.SHEARMAN.COM | T +1.212.848.4000 | F +1.212.848.7179 February 25, 2013 VIA EDGAR Chad Eskildsen U.S. Securities and Exchange Commission Office of Disclosure and Review Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: First Eagle Funds (the Trust) 485BPOS Filing - Registration Statement Dear Mr. Eskildsen: On behalf of First Eagle Funds, we herewith transmit the enclosed Registration Statement as a 485BPOS filing pursuant to Rule 485(b) under the Securities Act of 1933. Please note that First Eagle Funds incorporates in this filing the new Class I shares of the Fund of America discussed in the Registration Statement originally filed on December 28, 2012 with effectiveness accelerated to March 1, 2013. If you have any questions concerning the Registration Statement, please call me at (212) 848-8654 or Nathan J. Greene at (212) 848-4668. Very truly yours, /s/ Michael P. Shin Michael P. Shin Enclosures ABU DHABI | BEIJING | BRUSSELS | DÜSSELDORF | FRANKFURT | HONG KONG | LONDON | MENLO PARK | MUNICH NEW YORK | PARIS | ROME | SAN FRANCISCO | SÃO PAULO | SHANGHAI | SINGAPORE | TOKYO | TORONTO | WASHINGTON, DC SHEARMAN & STERLING LLP IS A LIMITED LIABILITY PARTNERSHIP ORGANIZED IN THE UNITED STATES UNDER THE LAWS OF THE STATE OF DELAWARE, WHICH LAWS LIMIT THE PERSONAL LIABILITY OF PARTNERS.
